Citation Nr: 1548647	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, for substitution or accrued benefits purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in February 2012, when the claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied and entitlement to service connection for a low back disability, bilateral foot disability and a bilateral hand disability, were remanded for additional development.  In a January 2015 decision, the Board granted entitlement to service connection for a bilateral foot disability and a bilateral hand disability, and remanded entitlement to service connection for a low back disability for additional development and consideration.  The case now returns for appellate review.

The Veteran died in April 2015, and at the time of his death, the Veteran had a pending appeal for the issue set forth on the title page.  The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  In April 2015, within one year of the Veteran's death, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child, which is considered a request for substitution.  38 C.F.R. § 3.1010(c)(2) (2014).  A RO administrative form, dated in August 2015, noted there had been substitution of the claimant in the Veteran's case, and that the appellant was now the substituted claimant.  Additionally, in August 2015 correspondence, VA notified the appellant that her claim for accrued benefits had been approved, in part, and that a decision regarding the low back disability claim had been deferred pending further development.  Thereafter, an August 2015 supplemental statement of the case, for the claim on appeal, was issued to the appellant reflecting reconsideration of the claim after additional development of the evidence.  Thus, the Board has framed the issue as on the title page of this decision.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000(a) (2014).

In October 2011, the Veteran and his spouse provided testimony at a Travel Board hearing, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the claimant, the most probative evidence of record demonstrates that it is at least as likely as not that degenerative joint disease (arthritis), and degenerative disc disease from L3 through L5, of the lumbar spine, with grade 1 retrolisthesis of L5-S1, were incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for arthritis, and degenerative disc disease from L3 through L5, of the lumbar spine, with grade 1 retrolisthesis of L5-S1, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for a low back disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, including pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, and specifically during October 2011 testimony, the Veteran primarily asserted that his low back pain onset in service. 

The Veteran satisfied the existence of the present disability standard with regard to a low back disability.  An April 2008 private medical record provided a postoperative diagnosis of lumbar stenosis while another April 2008 private medical record documented spinal stenosis.  A separate April 2008 private medical record noted chronic back pain and degenerative changes with foramen stenosis.  May 2008 and June 2009 private medical records diagnosed status post L3-S1 decompression.  September 2011 VA imaging revealed posterior decompressive changes from L3 through L5, complete loss of the disc spaces with endplate osteophyte formation of L3-L5/S1and mild facet arthropathy in the lower lumbar spine.  An October 2011 VA treatment records noted posterior decompression from L3-L5 and degenerative changes.  September 2011, October, 2011 and April 2012 VA treatment records also noted chronic low back pain and a January 2013 VA treatment record also documented a complaint of low back pain.  A June 2009 VA spine examination provided an impression of severe disc degeneration L3-S1 and moderate disc degeneration T11-T12 and T12-L1, prior lumbar laminectomy L3, L4 and L5 and grade 1 retrolisthesis L5-S1.  An August 2012 VA back examination report also noted prior diagnoses of severe disc degeneration L3-S and moderate disc degeneration T11-T12 and T12-L1, and grade 1 retrolisthesis L5-S1.  

Thus, the Board finds that disability, best characterized as arthritis, and degenerative disc disease from L3 through L5, of the lumbar spine, with grade 1 retrolisthesis L5-S1, has been demonstrated.  The question remaining for consideration is whether the Veteran's arthritis, and degenerative disc disease from L3 through L5, of the lumbar spine, with grade 1 retrolisthesis L5-S1, were etiologically related to service.

The evidence of record supports a finding that the Veteran sustained an injury to his low back in service.  Specifically, an April 1967 service treatment record provided an impression of a back sprain.  Additionally, a July 1967 service treatment record documented the Veteran injured the right side of his back the day before when he fell.  This supports the Veteran's contention that his low back disability onset during service.  Thus, the element of an in-service injury is met.

As noted above, the Veteran was afforded VA examinations in June 2009 and August 2012 for this claim.  The June 2009 VA spine examiner opined the Veteran's severe disc degeneration L3-S1 and moderate disc degeneration T11-T12 and T12-L1, and grade 1 retrolisthesis L5-S1 was not caused by or a result of back pain while in the military.  The August 2012 VA examiner noted the Veteran had documentation of low back pain only one time while on active duty, in 1966, and stated that conditions documented only a few times in the service medical records and which did not result in medical discharge, and without documentation of ongoing medical care within five years of military discharge, are most likely to have been resolved self-limited conditions.  The August 2012 VA back examiner stated the Veteran had a normal separation examination and there was no ongoing medical care for back pain until greater than thirty years after the service.  The August 2012 VA examiner also stated the Veteran worked in the trucking industry for more than 40 years owning and operating his own company for the last 18 years and that he only stopped working due to changes in the economy in 2009 and the loss of business.  The August 2012 VA examiner also stated the Veteran has been obese, since prior to 2004, with a weight documented in 2004 of 279 pounds.  The August 2012 VA examiner also stated that degenerative changes are commonly seen on x-rays of individuals over age 50, and 60 percent of degenerative joint disease or arthritis is due inherited traits, as supported by the weight of current medical evidence.  Thus, the August 2012 VA back examiner stated, the Veteran's low back condition was less likely than not etiologically related to his military service and more likely due to his obesity, his physically demanding job for greater than 40 years in the trucking industry and a result of normal age-related degenerative change. 

The June 2009 and August 2012 VA examination reports tend to weigh against the claim.  However, the June 2009 VA examiner did not provide a rationale for the opinion expressed and thus the opinion lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, while the August 2012 VA examiner, noted a service treatment record related to a back problem in 1966, the Board finds that two 1967 records, as described above are of record.  Moreover, the August 2012 VA examiner did not address the Veteran's recollection that his low back problems first onset during service and have continued since service.  Additionally, in October 2011 testimony, the Veteran's spouse reported the Veteran was reluctant to seek treatment for his back but instead took aspirin.  Furthermore, the appellant's representative, argued in the October 2015 informal hearing presentation, that the Veteran's obesity onset after his back problems, and that back problems can cause inactivity and result in obesity.  In the October 2015 informal hearing presentation, appellant's representative also argued that low back problems are not necessarily derived from driving trucks.  The Board agrees with appellant's representative's argument as the August 2012 VA examiner did not further explain any reasoning that a career in trucking would automatically be a risk factor for a low back disability.  Thus, the August 2012 VA examiner's opinion is predicated, at least in part, on inaccurate and incomplete facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the Board notes the August 2012 VA examiner's rationale is insufficient as it, in part, impermissibly relied on medical literature about the statistical probability of a relationship between age and inherited traits and the diagnoses of degenerative joint disease and arthritis, rather than providing an expert nexus opinion based on the facts of this specific case.

The Veteran is competent to testify as to observable symptoms such as pain, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's October 2011 testimony regarding the continuity of his back pain since service to be credible, although the Board acknowledges such is contrary to the August 2012 VA back examination report which stated the Veteran's back pain onset in 2007.  However, such is congruent, with other evidence, including the June 2009 VA spine examination, in which the Veteran reported his back pain onset in 1967 and attributed it to carrying around a 25 pound radio in addition to his regular gear during service.  Furthermore, the Veteran, in October 2011, also testified that his back pain onset during service.

Thus, the evidence provides an indication of continuity of low back pain since service.  As the evidence shows that the Veteran has degenerative disc disease, as well as arthritis, of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Relevant to whether the Veteran's low back disability was related to active service, is a March 2010 private medical letter, from Dr. Harbitz, which stated, in part, that the Veteran's current low back pain and bilateral foot numbness, caused by degenerative disc and degenerative joint disease and post laminectomy syndrome, was at least as likely as not related to his service in the US Army and the injuries he sustained in the Army likely contributed to the joint degeneration that was observed in imaging studies years after his military service.  Thus, the March 2010 private medical opinion tends to corroborate the claim. 

Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The March 2010 private medical opinion, coupled with the Veteran's competent and credible report of low back pain pain since service, leads the Board to conclude that the Veteran's arthritis and degenerative disc disease of the lumbar spine, with grade 1 retrolisthesis of L5-S1, are related to active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the claimant's favor, the Board finds that service connection for a low back disability, best characterized as arthritis, and degenerative disc disease from L3 through L5, of the lumbar spine, with grade 1 retrolisthesis of L5-S1, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for arthritis, and degenerative disc disease from L3 through L5, of the lumbar spine, with grade 1 retrolisthesis of L5-S1, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


